Order entered March 1, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01328-CV

                     IN THE INTEREST OF J.S., JR. & S.S., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-13-00877-W

                                              ORDER
       Before the Court is the State’s first motion to extend time to file brief. The State requests

an extension until March 9, 2019, which is a Saturday. The State’s motion is GRANTED;

however, its brief shall be filed by Friday, March 8, 2019. Because this is an accelerated

parental rights termination case and must be handled expeditiously, further extensions for time to

file the State’s brief will be strongly disfavored.


                                                         /s/   DAVID L. BRIDGES
                                                               PRESIDING JUSTICE